Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 2, 9 and 16 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


No Double Patenting Issues
1b. The Examiner compares the instant claims with parent patent (Park, US 11350457 B2) claims, and concludes that there are no double patenting issues between instant and parent claims. See the following table for claim comparison.

Instant Application 17/661,905
Parent Patent 11,350,457
1, A station for facilitating wireless communication, the station comprising: 
one or more memories; and one or more processors coupled to the one or more memories, the one or more processors configured to cause: 

receiving, from an access point, a multi-user request to send (MU-RTS) frame to solicit simultaneous clear to send (CTS) frames from one or more recipient stations, the MU-RTS frame initiating a transmission opportunity (TXOP); 

in response to receiving the MU-RTS frame, transmitting a CTS frame to the access point in the TXOP; and 




receiving a physical layer protocol data unit (PPDU) in the TXOP, 

wherein a bandwidth of the PPDU is same or narrower than a bandwidth of the MU-RTS frame if resource unit (RU) allocation subfields in each of user information fields of the MU-RTS frame for all recipient stations represent a value that indicates the bandwidth of the MU-RTS frame.






[(Conclusion: the instant Claim 1 discloses MU-RTS and CTS protocol, and is patentably different to parent patent Claim 1. Thus, there is no double patenting issues.)]


1, A method for transmitting a physical layer protocol data unit (PPDU) in a transmission opportunity (TXOP), the method performed by a transmitting station holding the TXOP and comprising: 

transmitting a first PPDU, the first PPDU including a first bandwidth field indicating a first transmission bandwidth in which the first PPDU is transmitted, 

generating a second PPDU, the second PPDU including a second bandwidth field and a resource unit (RU) allocation field, the second bandwidth field indicating a second transmission bandwidth, the RU allocation field indicating a plurality of RUs allocated to at least one receiving station; and 

transmitting the second PPDU after transmitting the first PPDU, 

wherein: if a part of the first PPDU is punctured in at least one of a plurality of 20 MHz channels, the second transmission bandwidth includes a plurality of 20 MHz channels corresponding to a set of 20 MHz channels that are within remaining 20 MHz channels where the first PPDU is not punctured, and if a part of the second PPDU is punctured in at least one of a plurality of 20 MHz channels, the plurality of RUs correspond to RUs that are within remaining 20 MHz channels where the first PPDU is not punctured.







Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US 20170055290 A1) in view of Huang (US 20170006635 A1).

2b. Summary of the Cited Prior Art
Lv discloses a method for controlling transmission for multi-user devices (Figs 1-13).
Huang discloses a method for multi user RTS and CTS signaling (Figs 1-11).

2c. Claim Analysis
Regarding Claim 1, Lv discloses:
A station for facilitating wireless communication, the station comprising [(see Fig 11)]: 
one or more memories; and one or more processors coupled to the one or more memories, the one or more processors configured to cause
[(see Fig 11, Memory 702, Processor 704)]:
	receiving, from an access point, a multi-user request to send (MU-RTS) frame to solicit simultaneous clear to send (CTS) frames from one or more recipient stations, the MU-RTS frame initiating a transmission opportunity (TXOP)
	[(Lv discloses MU-RTS and MU-CTS signaling in TXOP, see:
[0007] In another aspect, a method is provided for stations that are not in the 
responding list of the MU-RTS frame to decode the MU-RTS frame and set a network allocation vector (NAV) accordingly.  Therefore it will prevent other stations interfering with multi-users transmissions in a multi-user transmission opportunity (MU-TXOP). 
[0067] 503.  The AP transmits a short format MU-RTS to GTWT stations with RA=GA to trigger the GTWT STAs to send MU-CTS simultaneously back to the AP.  The AP may implicitly indicate to respond with MU-CTS when GTWT STAs receive the short format MU-RTS. 
 	[0068] 504.  After receiving MU-RTS, the GTWT STA performs the following: 
 	[0069] a) check whether the RA of MU-RTS is equal to the its MAC address.  If 
yes, it is a regular RTS and processes it accordingly. 
 	[0070] b) otherwise, check whether the RA of MU-RTS is the same as GA of GTWT group that the GTWT STA belongs to.  If yes, the GTWT STA should send the 
MU-CTS back to the AP. 
 	Fig 5, Steps 503-505; see also Figs 6-9B)];
	in response to receiving the MU-RTS frame, transmitting a CTS frame to the access point in the TXOP
	[(Ly discloses MU-RTS and MU-CTS signaling, see:
[0067] 503.  The AP transmits a short format MU-RTS to GTWT stations with RA=GA to trigger the GTWT STAs to send MU-CTS simultaneously back to the AP.  The AP may implicitly indicate to respond with MU-CTS when GTWT STAs receive the short format MU-RTS. 
 	Fig 5, Steps 503-505; see also Figs 6-9B)];
	receiving a physical layer protocol data unit (PPDU) in the TXOP, wherein a bandwidth of the PPDU is same or narrower than a bandwidth of the MU-RTS frame 
[(Lv discloses Channel Usage Indication (CUI) in PPDU MU-RTS frame for bandwidth allocation during TXOP, see:
[0086] If the Per-STA information field of MU-RTS contains AID only, then it 
implies the response frame will be in the legacy format of CTS.  The recipient STA should send a CTS frame over the primary 20, 40 or 80 MHz channel depending on the carry sensing result on those channel after receiving MU-RTS. 
[0087] If the Per-STA information field of MU-RTS includes AID only, and sets 
AID=0, it means the following MU TXOP is for MU random access.  The AP may 
further indicate in MU-RTS the total Resource Units (RU) allocated for the 
following MU random access TXOP.  When the STA that needs to send UL PPDUs or 
messages receives the MU-RTS frame, it may respond with a legacy format CTS to 
reserve its future transmission opportunity if it can estimate to have a chance 
to transmit UL PPDUs or messages in following MU random access period based on 
the received information in the MU-RTS.  The STA may not need to respond with 
CTS for the MU TXOP protection if 
[0111] In order to assist a STA to detect the channel condition over multiple 
20 MHz channels, a PPDU transmitted over multiple channels may carry the 
Channel Usage Indication (CUI) in the header of PPDU to indicate the channel 
occupancy condition of each 20 MHz channel over the entire band.  For example, 
when the transmitting STA occupies four 20 MHz channels, it can set the 
CUI=0x00001111 in the header of PPDU, which means the lower four 20 MHz 
channels in the 160 MHz bandwidth are occupied (as indicated by 1's in those 
positions).  When a STA receives a PPDU with the above CUI, it can know the 
channel availabilities and set the corresponding NAV timer for that channel of 
the NAV Array for that BSS. 
Figs 3 and 5-8B; see also Figs 9A-10)];
if resource unit (RU) allocation subfields in each of user information fields of the MU-RTS frame for all recipient stations represent a value that indicates the bandwidth of the MU-RTS frame
[(Lv discloses Channel Usage Indication (CUI) in MU-RTS frame for bandwidth allocation, see:
[0086] If the Per-STA information field of MU-RTS contains AID only, then it 
implies the response frame will be in the legacy format of CTS.  The recipient STA should send a CTS frame over the primary 20, 40 or 80 MHz channel depending on the carry sensing result on those channel after receiving MU-RTS. 
[0111] In order to assist a STA to detect the channel condition over multiple 
20 MHz channels, a PPDU transmitted over multiple channels may carry the 
Channel Usage Indication (CUI) in the header of PPDU to indicate the channel 
occupancy condition of each 20 MHz channel over the entire band.  For example, 
when the transmitting STA occupies four 20 MHz channels, it can set the 
CUI=0x00001111 in the header of PPDU, which means the lower four 20 MHz 
channels in the 160 MHz bandwidth are occupied (as indicated by 1's in those 
positions).  When a STA receives a PPDU with the above CUI, it can know the 
channel availabilities and set the corresponding NAV timer for that channel of 
the NAV Array for that BSS. 
	Figs 3 and 5-8B; see also Figs 9A-10)].
	Lv discloses 20, 40, 80, 160 MHz, but does not elaborate with the term “bandwidth”.
	However, Huang discloses “bandwidth” extensively.
 	receiving a physical layer protocol data unit (PPDU) in the TXOP, wherein a bandwidth of the PPDU is same or narrower than a bandwidth of the MU-RTS frame
	[(Huang discloses specific bandwidth for RTS and CTS transmission, see:
[0022] In some embodiments, a HEW frame may be configurable to have the same bandwidth as a subchannel. The bandwidth of a subchannel may be 20 MHz, 40 MHz, or 80 MHz, 160 MHz, 320 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. In some embodiments, the bandwidth of a subchannel may be 1 MHz, 1.25 MHz, 2.03 MHz, 2.5 MHz, 4.06 MHz, 5 MHz and 10 MHz, or a combination thereof or another bandwidth that is less or equal to the available bandwidth may also be used. In some embodiments the bandwidth of the subchannels may be based on a number of active subcarriers. In some embodiments the bandwidth of the subchannels are multiples of 26 (e.g., 26, 52, 104, etc.) active subcarriers or tones that are spaced by 20 MHz. In some embodiments the bandwidth of the subchannels is 256 tones spaced by 20 MHz. In some embodiments the subchannels are multiple of 26 tones or a multiple of 20 MHz. In some embodiments a 20 MHz subchannel may comprise 256 tones for a 256 point Fast Fourier Transform (FFT).
	Figs 8-10)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lv’s method for controlling transmission for multi-user devices with Huang’s method for multi user RTS and CTS signaling with the motivation being to improve channel access in a network (Huang, Para [0004]).

Regarding Claim 3, Lv discloses:
wherein the bandwidth of the MU-RTS frame is indicated in a bandwidth subfield in a common information field of the MU-RTS frame
[(Lv discloses Channel Usage Indication (CUI) in MU-RTS frame for bandwidth allocation, see:
[0086] If the Per-STA information field of MU-RTS contains AID only, then it 
implies the response frame will be in the legacy format of CTS.  The recipient STA should send a CTS frame over the primary 20, 40 or 80 MHz channel depending on the carry sensing result on those channel after receiving MU-RTS. 
[0111] In order to assist a STA to detect the channel condition over multiple 
20 MHz channels, a PPDU transmitted over multiple channels may carry the 
Channel Usage Indication (CUI) in the header of PPDU to indicate the channel 
occupancy condition of each 20 MHz channel over the entire band.  For example, 
when the transmitting STA occupies four 20 MHz channels, it can set the 
CUI=0x00001111 in the header of PPDU, which means the lower four 20 MHz 
channels in the 160 MHz bandwidth are occupied (as indicated by 1's in those 
positions).  When a STA receives a PPDU with the above CUI, it can know the 
channel availabilities and set the corresponding NAV timer for that channel of 
the NAV Array for that BSS. 
	Figs 3 and 5-8B; see also Figs 9A-10)].

Regarding Claim 4, Lv discloses:
wherein the bandwidth of the MU-RTS frame is 20 MHz, 40 MHz, 80 MHZ, 80+80 MHz, or 160 MHz
[(see:
[0086] If the Per-STA information field of MU-RTS contains AID only, then it 
implies the response frame will be in the legacy format of CTS.  The recipient 
STA should send a CTS frame over the primary 20, 40 or 80 MHz channel depending 
on the carry sensing result on those channel after receiving MU-RTS. 
 	[0111] In order to assist a STA to detect the channel condition over multiple 
20 MHz channels, a PPDU transmitted over multiple channels may carry the 
Channel Usage Indication (CUI) in the header of PPDU to indicate the channel 
occupancy condition of each 20 MHz channel over the entire band.  For example, 
when the transmitting STA occupies four 20 MHz channels, it can set the 
CUI=0x00001111 in the header of PPDU, which means the lower four 20 MHz 
channels in the 160 MHz bandwidth are occupied (as indicated by 1's in those 
positions).  When a STA receives a PPDU with the above CUI, it can know the 
channel availabilities and set the corresponding NAV timer for that channel of 
the NAV Array for that BSS. 
	Figs 3 and 5-8B; see also Figs 9A-10)].

Regarding Claim 5, Lv discloses:
wherein the MU-RTS frame is transmitted from the access point in a last exchange of MU-RTS frame and CTS frame in the TXOP
[(Lv discloses Channel Usage Indication (CUI) in MU-RTS frame for bandwidth allocation, see:
[0086] If the Per-STA information field of MU-RTS contains AID only, then it 
implies the response frame will be in the legacy format of CTS.  The recipient STA should send a CTS frame over the primary 20, 40 or 80 MHz channel depending on the carry sensing result on those channel after receiving MU-RTS. 
[0111] In order to assist a STA to detect the channel condition over multiple 
20 MHz channels, a PPDU transmitted over multiple channels may carry the 
Channel Usage Indication (CUI) in the header of PPDU to indicate the channel 
occupancy condition of each 20 MHz channel over the entire band.  For example, 
when the transmitting STA occupies four 20 MHz channels, it can set the 
CUI=0x00001111 in the header of PPDU, which means the lower four 20 MHz 
channels in the 160 MHz bandwidth are occupied (as indicated by 1's in those 
positions).  When a STA receives a PPDU with the above CUI, it can know the 
channel availabilities and set the corresponding NAV timer for that channel of 
the NAV Array for that BSS. 
	Figs 3 and 5-8B; see also Figs 9A-10)].

Regarding Claim 6, Lv discloses:
wherein the MU-RTS frame is carried in a legacy PPDU
[(see:
[0040] 303. When receiving the confirmation of CTS, the AP can send DL PPDU frame to the STA1 in the TXOP.
[0087] If the Per-STA information field of MU-RTS includes AID only, and sets AID=0, it means the following MU TXOP is for MU random access. The AP may further indicate in MU-RTS the total Resource Units (RU) allocated for the following MU random access TXOP. When the STA that needs to send UL PPDUs or messages receives the MU-RTS frame, it may respond with a legacy format CTS to reserve its future transmission opportunity if it can estimate to have a chance to transmit UL PPDUs or messages in following MU random access period based on the received information in the MU-RTS. ….
Figs 3 and 5-8B; see also Figs 9A-10)].

Regarding Claim 7, Lv discloses:
wherein the CTS frame is carried in a legacy PPDU
[(see:
[0040] 303. When receiving the confirmation of CTS, the AP can send DL PPDU frame to the STA1 in the TXOP.
[0087] If the Per-STA information field of MU-RTS includes AID only, and sets AID=0, it means the following MU TXOP is for MU random access. The AP may further indicate in MU-RTS the total Resource Units (RU) allocated for the following MU random access TXOP. When the STA that needs to send UL PPDUs or messages receives the MU-RTS frame, it may respond with a legacy format CTS to reserve its future transmission opportunity if it can estimate to have a chance to transmit UL PPDUs or messages in following MU random access period based on the received information in the MU-RTS. ….
Figs 3 and 5-8B; see also Figs 9A-10)].

 	Regarding Claims 8 and 10-14, the claims disclose similar features as of Claims 1 and 3-7, and are rejected based on the same rationales of Claims 1 and 3-7.
Regarding Claims 15 and 17-20, the claims disclose similar features as of Claims 1, 3 and 5-7, and are rejected based on the same rationales of Claims 1, 3 and 5-7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473